TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00541-CV


Texas Building and Procurement Commission, Appellant

v.

Metric Place, Inc., Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. GN103623, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	The parties have filed an agreed expedited motion requesting that this Court dismiss
the appeal.  The motion is granted and the appeal is dismissed.


					_________________________________________
					Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Agreed Motion
Filed:   February 6, 2003